United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2211
                        ___________________________

                           Felicia Dionne Taylor, Ph. D.

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                          University of Central Arkansas

                       lllllllllllllllllllll Defendant - Appellee

Allen C. Meadors, PhD, in his official and individual capacities as President of the
      University of Central Arkansas; Lance R. Grahn, PhD, in his official and
  individual capacities as Provost of the University of Central Arkansas; Thomas
  Courtway, J.D., in his official and individual capacities as General Counsel and
Interim President of the University of Central Arkansas; Luther Hardin, J.D., in his
   official and individual capacities as Past President of the University of Central
Arkansas; A. Gabriel Esteban, PhD, in his official and individual capacities as Past
    Provost of the University of Central Arkansas; Neil Hattlestad, Ed.D., in his
    official and individual capacities as Dean, College of Health and Behavioral
                   Sciences, of the University of Central Arkansas

                             lllllllllllllllllllll Defendants

 Emogene F. Fox, Ed.D., in her official and individual capacities as Chairperson,
Department of Health Sciences, College of Health and Behavioral Sciences, of the
 University of Central Arkansas; Jane Lammers Elphinstone, Ed.D., in her official
 & individual capacities, former faculty member, Dept. of Health Sciences, Chair,
    Dept. of Health Sciences, Chair, Dept. of Health Sciences Tenure Review
 Committee, member of College of Health & Behavioral Sciences Tenure Review
 Committee, College of Health; Marc Willey, Ph.D., in his official and individual
capacities as a faculty member, member of the Tenure Review Committee, College
    of Health and Behavioral Sciences, of the University of Central Arkansas;
  Katherine Larson, Ph.D., in her official and individual capacities as a faculty
member, member of the Faculty Grievance Panel, of the University of Central Arkansas

                      lllllllllllllllllllll Defendants - Appellees

 John Parrack, Ph.D., in his official and individual capacities as a faculty member,
  member of the Faculty Grievance Panel, President of the Faculty Senate, of the
    University of Central Arkansas; Linda Musselman, Ph.D., in her official and
  individual capacities as a faculty member and chairperson of the Department of
     Occupational Therapy, College of Health and Behavioral Science, of the
                           University of Central Arkansas

                            lllllllllllllllllllll Defendants

 Lynn Burley, Ph.D., in her official and individual capacities as a faculty member,
 member of the faculty Senate, and President - Elect of the Faculty Senate, of the
   University of Central Arkansas; Jayme Misap Stone, Ph.D., candidate, in her
    official and individual capacities as a faculty member, Director Learning
               Communities, of the University of Central Arkansas

                      lllllllllllllllllllll Defendants - Appellees

                 University of Central Arkansas Board of Trustees

                             lllllllllllllllllllll Defendant

 Harold Chakals, MD, in his official and individual capacities as the Chairperson
 and as a member of the Board of Trustees of the University of Central Arkansas;
Victor Green, in his official and individual capacities as a member of the Board of
 Trustees of the University of Central Arkansas; Rush Harding, III, in his official
and individual capacities as a member of the Board of Trustees of the University of
    Central Arkansas; Kay Hinkle, in her official and individual capacities as a
  member of the Board of Trustees of the University of Central Arkansas; Bobby
  Reynolds, in his official and individual capacities as a member of the Board of
                  Trustees of the University of Central Arkansas

                      lllllllllllllllllllll Defendants - Appellees


                                          -2-
Scott Roussel, in his official and individual capacities as vice-chairperson, and as a
      member of the Board of Trustees of the University of Central Arkansas

                               lllllllllllllllllllll Defendant

Randy Sims, in his official and individual capacities as a member of the Board of
Trustees of the University of Central Arkansas; Thomas Rainer, in his official and
        individual capacities as Auditor, Arkansas Department of Health

                        lllllllllllllllllllll Defendants - Appellees
                                         ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                               Submitted: March 7, 2013
                                Filed: March 29, 2013
                                    [Unpublished]
                                    ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       After Felicia Taylor was denied tenure at the University of Central Arkansas,
she brought this civil complaint, alleging that appellees had discriminated and
retaliated against her in violation of the United States Constitution, and various federal
and state laws. The district court1 granted appellees’ motion for summary judgment,
and this appeal followed.


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                            -3-
       We have conducted careful de novo review, see Torgerson v. City of Rochester,
643 F.3d 1031, 1042-43 (8th Cir.) (en banc) (standard of review), cert. denied, 132 S.
Ct. 513 (2011), and we agree with the district court--for the reasons explained in the
court’s thorough opinion--that Taylor failed to present any evidence that would allow
a jury to find that appellees discriminated or retaliated against her in violation of the
Constitution or federal law, or that appellees violated the other federal statutes upon
which Taylor relied in bringing suit. See 8th Cir. R. 47B. We also conclude that the
district court did not abuse its discretion in denying Taylor’s requests for preliminary
injunctive relief and default judgment; did not err in denying as moot her motion for
“relief”; and did not abuse its discretion in declining to exercise supplemental
jurisdiction over Taylor’s state-law claims, although we clarify that the dismissal of
those claims is without prejudice, see Franklin v. Zain, 152 F.3d 783, 786 (8th Cir.
1998).

      The judgment of the district court is affirmed.
                     ______________________________




                                          -4-